

EXHIBIT 10.13


EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is effective on the Commencement Date
(as defined below), by and between Insmed Incorporated, a Virginia corporation
(the “Company”), and Sara Bonstein (hereinafter, the “Executive”). When
referring to the Executive, the term “he” or “she” throughout this Agreement is
intended to be gender neutral.
WITNESSETH:


WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company on the terms herein described.


NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Executive
hereby agree as follows:


1.Definitions. When used in this Agreement, the following terms shall have the
following meanings:


a.“Accrued Obligations” means:


i.all accrued but unpaid Base Salary through the end of the Term of Employment;


ii.any unpaid or unreimbursed expenses incurred in accordance with Company
policy, including amounts due under Section 5(a) hereof, to the extent incurred
during the Term of Employment;


iii.any accrued but unpaid benefits provided under the Company’s employee
benefit plans, subject to and in accordance with the terms of those plans;


iv. rights to indemnification by virtue of the Executive’s position as an
officer or director of the Company or its subsidiaries and the benefits under
any directors’ and officers’ liability insurance policy maintained by the
Company, in accordance with its terms thereof; and


b. “Base Salary” means the salary provided for in Section 4(a) hereof or any
increased salary granted to Executive pursuant to Section 4(a) hereof.


c.“Beneficial Ownership” shall have the meaning ascribed to such term in Rule
13d-3 promulgated under the Securities Exchange Act of 1934, as amended.


d.“Board” means the Board of Directors of the Company.


e.“Bonus” means any bonus payable to the Executive pursuant to Section 4(b)
hereof.


f.“Cause” means:


i.a conviction of the Executive, or a plea of nolo contendere, to a felony
involving moral turpitude; or


ii.willful misconduct or gross negligence by the Executive resulting, in either
case, in material economic harm to the Company or any Related Entities; or


iii.a willful failure by the Executive to carry out the reasonable and lawful
directions of the Board and failure by the Executive to remedy the failure
within thirty (30) days after receipt of written notice of same from the Board;
or





--------------------------------------------------------------------------------



iv.fraud, embezzlement, theft or dishonesty of a material nature by the
Executive against the Company or any Related Entity, or a willful material
violation by the Executive of a policy or procedure of the Company or any
Related Entity, resulting, in any case, in material economic harm to the Company
or any Related Entity; or


v.a willful material breach by the Executive of this Agreement and failure by
the Executive to remedy the material breach within 30 days after receipt of
written notice of same from the Board.


g.“Change in Control” means:


i.The acquisition by any Person of Beneficial Ownership of at least 40% of
either (A) the value of the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”) (the foregoing Beneficial Ownership hereinafter being referred to
as a “Controlling Interest”); provided, however, that for purposes of this
definition, the following acquisitions shall not constitute or result in a
Change of Control: (v) any acquisition directly from the Company; (w) any
acquisition by the Company; (x) any acquisition by any person that as of the
Commencement Date owns Beneficial Ownership of a Controlling Interest; (y) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary of the Company; or (z) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (iii) below; or


ii.During any period of two consecutive years (not including any period prior to
the Commencement Date) individuals who constitute the Board on the Commencement
Date (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Commencement Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or


iii.Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the Persons who were the Beneficial Owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) (such resulting or acquiring corporation is referred to herein as
the “Acquiring Corporation”) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (B) no Person (excluding the Acquiring Corporation or any employee



--------------------------------------------------------------------------------



benefit plan (or related trust) of the Company or such Acquiring Corporation)
beneficially owns, directly or indirectly, more than 40% of the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the Board of Directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or


iv.approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


Notwithstanding the foregoing, no event or transaction will constitute a Change
in Control hereunder unless it also constitutes a “change in control event”
under Section 409A of the Code.


a.“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended from time to time.


b.“Code” means the Internal Revenue Code of 1986, as amended.


c.“Commencement Date” shall be the date on which Executive commences employment
with the Company which will be on January 31, 2020.


d.“Competitive Activity” means (i) the discovery, design, development,
distribution, marketing or sale of inhalation therapies for lung diseases and/or
disorders, or (ii) any other activity in competition with the material
activities of the Company or any of its Related Entities, in either case in any
of the States within the United States, or countries within the world, in which
the Company or any of its Related Entities conducts business. For this purpose,
the activities of the Company and its Related Entities, and where the Company
and its Relates Entities do business, will be determined as of the earlier of
the date of the application of this definition or the Termination Date.


e.“Confidential Information” means all trade secrets and information disclosed
to the Executive or known by the Executive as a consequence of or through the
unique position of his employment with the Company or any Related Entity
(including information conceived, originated, discovered or developed by the
Executive and information acquired by the Company or any Related Entity from
others) prior to or after the date hereof, and not generally or publicly known
(other than as a result of unauthorized disclosure by the Executive), about the
Company or any Related Entity or its business. Confidential Information
includes, but is not limited to, inventions, ideas, designs, computer programs,
circuits, schematics, formulas, algorithms, trade secrets, works of authorship,
mask works, developmental or experimental work, processes, techniques,
improvements, methods of manufacturing, know-how, data, financial information
and forecasts, product plans, marketing plans and strategies, price lists,
customer lists and contractual obligations and terms thereof, data,
documentation and other information, in whatever form disclosed, relating to the
Company or any Related Entity, including, but not limited to, financial
statements, financial projections, business plans, listings and contractual
obligations and terms thereof, components of intellectual property, unique
designs, methods of manufacturing or other technology of the Company or any
Related Entity.


f.“Disability” means the Executive’s inability, or failure, to perform the
essential functions of his position, with or without reasonable accommodation,
for any period of six months or more in any 12 month period, by reason of any
medically determinable physical or mental impairment.





--------------------------------------------------------------------------------



g.“Equity Awards” means any stock options, restricted stock, restricted stock
units, stock appreciation rights, phantom stock or other equity based awards
granted by the Company to the Executive.


h. “Excise Tax” means any excise tax imposed by Section 4999 of the Code,
together with any interest and penalties imposed with respect thereto, or any
interest or penalties that are incurred by the Executive with respect to any
such excise tax.


i.“Good Reason” means the occurrence of any of the following: (i) a material
diminution in the Executive’s base compensation; (ii) a material diminution in
the Executive’s authority, duties, or responsibilities; (iii) a material
diminution in the authority, duties, or responsibilities of the supervisor to
whom the Executive is required to report; (iv) the Company’s or Related Entity’s
requiring the Executive to be based at any office or location outside of 50
miles from the location of employment or service as of the effective date of
this Agreement, except for travel reasonably required in the performance of the
Executive’s responsibilities; or (v) any other action or inaction that
constitutes a material breach by the Company of this Agreement. For purposes of
this Agreement, Good Reason shall not be deemed to exist unless the Executive’s
termination of employment for Good Reason occurs within six months following the
initial existence of one of the conditions specified in clauses (i) through (v)
above, the Executive provides the Company with written notice of the existence
of such condition within 90 days after the initial existence of the condition,
and the Company fails to remedy the condition within 30 days after its receipt
of such notice.


j.“Group” shall have the meaning ascribed to such term in Section 13(d) of the
Securities Exchange Act of 1934.


k.“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Securities Exchange Act of 1934 and used in Sections 13(d) and 14(d)
thereof.


l.“Pro-Rata Bonus” means the Bonus that (but for the cessation of the
Executive’s employment) would otherwise have been payable to the Executive for
the fiscal year in which the Termination Date occurs (based on actual
performance outcomes for that year), multiplied by the following fraction: (i)
the number of days that the Executive was employed by the Company during that
fiscal year, divided by (ii) 365. For this purpose, the Bonus that would
otherwise have been payable to the Executive shall be determined in good faith
and in the same manner applicable to active named executive officers of the
Company.


m.“Related Entity” means any Person controlling, controlled by or under common
control with the Company or any of its subsidiaries. For this purpose, the terms
controlling,” “controlled by” and “under common control with” mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or
otherwise, including (without limitation) the ownership, directly or indirectly,
of securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.


n.“Restricted Period” shall be the Term of Employment and the one year period
immediately following termination of the Term of Employment.


o.“Severance Amount” shall mean an amount equal to the Executive’s annual Base
Salary, as in effect immediately prior to the Termination Date.


p.“Severance Term” means the twelve-month period following the date on which the
Term of Employment ends.


q.“Target Bonus” has the meaning described in Section 4(b).





--------------------------------------------------------------------------------



r.“Term of Employment” means the period during which the Executive shall be
employed by the Company pursuant to the terms of this Agreement, which period
shall begin on the Commencement Date and continue until terminated in accordance
with Section 6 hereof.


s.“Termination Date” means the date on which the Term of Employment ends.


2.Employment. The Company hereby agrees to employ the Executive and the
Executive hereby agrees to serve the Company during the Term of Employment on
the terms and conditions set forth herein.


3.Duties of Executive. During the Term of Employment, the Executive shall be
employed and serve as the Chief Financial Officer, and shall have such duties
typically associated with such title, including, without limitation leading the
Finance, Accounting, Procurement and Investor Relations functions and playing a
key management and leadership role for Insmed. The Executive shall faithfully
and diligently perform all services consistent with his position as may be
assigned to him by Executive Management or the Board in their discretion. The
Executive shall devote his full business time, attention and efforts to the
performance of his duties under this Agreement, render such services to the best
of his ability, and use his reasonable best efforts to promote the interests of
the Company. The Executive shall not engage in any other business or occupation
during the Term of Employment, including, without limitation, any activity that
(i) conflicts with the interests of the Company or its subsidiaries, (ii)
interferes with the proper and efficient performance of his duties for the
Company, or (iii) interferes with the exercise of his judgment in the Company’s
best interests. Notwithstanding the foregoing or any other provision of this
Agreement, it shall not be a breach or violation of this Agreement for the
Executive to (w) serve on up to two outside corporate or scientific advisory
boards with prior notice to, and approval by, the Board, (x) serve on civic or
charitable boards or committees, (y) deliver lectures, fulfill speaking
engagements or teach at educational institutions, or (z) manage personal
investments, so long as such activities do not constitute a Competitive Activity
or significantly interfere with or significantly detract from the performance of
the Executive’s responsibilities to the Company in accordance with this
Agreement.


4.Compensation.


a.Base Salary. The Executive shall receive a Base Salary at the annual rate of
$420,000.00 during the Term of Employment, with such Base Salary payable in
installments consistent with the Company’s normal payroll schedule, subject to
applicable withholding and other taxes. The Base Salary shall be reviewed, at
least annually, for merit increases and may, by action and in the discretion of
the Board, be increased at any time or from time to time, but may not be
decreased from the then current Base Salary.


b.Bonuses. Commencing in 2020, the Executive shall participate in the Company’s
annual incentive compensation plan, program and/or arrangements applicable to
senior-level executives, as established and modified from time to time by the
Compensation Committee of the Board in its sole discretion. During the Term of
Employment, the Executive shall have a target bonus opportunity under such plan
or program equal to 40% of his current Base Salary, (the “Target Bonus”), based
on satisfaction of performance criteria to be established by the Compensation
Committee of the Board within the first three months of each fiscal year that
begins during the Term of Employment. Payment of annual incentive compensation
awards shall be made in the same manner and at the same time that other
senior-level executives receive their annual incentive compensation awards and,
except as otherwise provided herein, will be subject to the Executive’s
continued employment through the applicable payment date. In addition, upon the
completion of thirty (30) days employment, the Executive will be eligible to
receive a $75,000.00 sign-on bonus. All sign-on bonuses are subject to the
appropriate payroll taxes. Should the Executive resign within twelve (12) months
of the Commencement Date, the Executive agrees that the full amount of any sign
on bonuses paid to the Executive shall be immediately due and owing to the
Company. The Executive further agrees to reimburse the Company for such bonus
amounts within 14 days of resignation, and agrees that the Company may, without
limiting any other rights or remedies it may have, deduct the amount due from
any wages or other payments owed to the Executive by the Company on or after his
resignation, to the extent permitted by law.





--------------------------------------------------------------------------------



1.Expense Reimbursement and Other Benefits.
a.Reimbursement of Expenses. Upon the submission of proper substantiation by the
Executive, and subject to such rules and guidelines as the Company may from time
to time adopt with respect to the reimbursement of expenses of executive
personnel, the Company shall reimburse the Executive for all reasonable expenses
actually paid or incurred by the Executive during the Term of Employment in the
course of and pursuant to the business of the Company. The Executive shall
account to the Company in writing for all expenses for which reimbursement is
sought and shall supply to the Company copies of all relevant invoices, receipts
or other evidence reasonably requested by the Company.


b.Compensation/Benefit Programs. During the Term of Employment, the Executive
shall be entitled to participate in all medical, dental, hospitalization,
accidental death and dismemberment, disability, travel and life insurance plans,
and any and all other plans as are from time to time offered by the Company to
its executive personnel, including savings, pension, profit-sharing and deferred
compensation plans, subject to the general eligibility and participation
provisions set forth in such plans.


c.Working Facilities. During the Term of Employment, the Company shall furnish
the Executive with an office, administrative help and such other facilities
similar to those provided to similarly situated executives of the Company. The
Executive’s principal place of employment (subject to reasonable travel) shall
be Bridgewater, NJ.


d.Stock Options. As a material inducement to entering into this Agreement, you
will receive an option to purchase a number of common shares of the Company
equivalent to the value of $1,500,000.00. The exact number of options will be
determined using a Black-Scholes calculation based upon the closing price at the
end of the day on the first business day of the month following the Commencement
Date. The exercise price per share will be equal to the fair market value per
share also as determined based upon the closing price at the end of the day on
the first day of the month following the Commencement Date. The options will
vest at the rate of twenty-five percent (25%) on the first anniversary of the
date of the grant and an additional twelve and half (12.5%) percent on each
sixth month anniversary thereafter so that the entire grant will be fully vested
on the fourth anniversary of the date of grant. The terms and conditions of the
options will be consistent with the Company’s standard stock option agreement
and stock incentive plan to be provided to you.


e.Vacation. The Executive shall be entitled to take vacation time as per our
Professional Judgment Vacation Policy. This policy provides the Executive the
ability, with advanced approval from his manager, to take vacation days as and
when appropriate throughout the calendar year.


2.Termination.


a.General. The Term of Employment shall terminate upon the earliest to occur of
(i) the Executive’s death, (ii) a termination by the Company by reason of the
Executive’s Disability, (iii) a termination by the Company with or without
Cause, or (iv) a termination by Executive with or without Good Reason. Upon any
termination of Executive’s employment for any reason, except as may otherwise be
requested by the Company in writing and agreed upon in writing by Executive, the
Executive shall resign from any and all directorships, committee memberships or
any other positions Executive holds with the Company or any of its Related
Entities.


b.Termination By Company for Cause. The Company shall at all times have the
right, upon written notice to the Executive, to terminate the Term of
Employment, for Cause. In no event shall a termination of the Executive’s
employment for Cause occur unless the Company gives written notice to the
Executive in accordance with this Agreement stating with reasonable specificity
the events or actions that constitute Cause and providing the Executive with an
opportunity to cure (if curable) within a reasonable period of time. Cause shall
in no event be deemed to exist except



--------------------------------------------------------------------------------



upon a decision made by the Board, at a meeting, duly called and noticed, to
which the Executive (and the Executive’s counsel) shall be invited upon proper
notice and shall be permitted to present evidence. For purposes of this Section
6(b), any good faith determination by the Board of Cause shall be binding and
conclusive on all interested parties. In the event that the Term of Employment
is terminated by the Company for Cause, Executive shall be entitled only to the
Accrued Obligations, payable as and when those amounts would have been payable
had the Term of Employment not ended. Nothing in this paragraph shall be
construed as a release of any claims against the Company and the Board’s
determination of cause shall not be considered a waiver of any claims the
Executive may have.


c.Disability. The Company shall have the option, in accordance with applicable
law, to terminate the Term of Employment upon written notice to the Executive,
at any time during which the Executive is suffering from a Disability. In the
event that the Term of Employment is terminated due to the Executive’s
Disability, the Executive shall be entitled to (i) the Accrued Obligations,
payable as and when those amounts would have been paid had the Term of
Employment not ended, (ii) the Pro-Rata Bonus, payable within 2 ½ months
following the end of the fiscal year in which the Termination Date occurs, and
(iii) any insurance benefits to which he and his beneficiaries are entitled as a
result of his Disability.


d.Death. In the event that the Term of Employment is terminated due to the
Executive’s death, the Executive’s estate shall be entitled to (i) the Accrued
Obligations, payable as and when those amounts would have been paid had the Term
of Employment not ended, (ii) the Pro-Rata Bonus, payable within 2 ½ months
following the end of the fiscal year in which the Termination Date occurs, and
(iii) any insurance benefits to which he and his beneficiaries are entitled as a
result of his death.


e.Termination Without Cause or Resignation With Good Reason. The Company may
terminate the Term of Employment without Cause, and the Executive may terminate
the Term of Employment for Good Reason, at any time upon written notice. If the
Term of Employment is terminated by the Company without Cause (other than due to
the Executive’s death or Disability) or by the Executive for Good Reason, in
either case prior to the date of a Change in Control or more than two years
after a Change in Control, the Executive shall be entitled to the following:


i.The Accrued Obligations, payable as and when those amounts would have been
paid had the Term of Employment not ended;


ii.Any unpaid Bonus in respect to any completed fiscal year that has ended on or
prior to the Termination Date, payable within 2 ½ months following the last day
of the month in which the Termination Date occurs;


iii.The Pro-Rata Bonus, based on actual corporate performance outcomes (75% of
overall bonus) and 100% of personal performance at target (25% of overall
bonus), payable within 2 ½ months following the end of the fiscal year in which
the Termination Date occurs;


iv.The Severance Amount, payable in equal installments consistent with the
Company’s normal payroll schedule over the 12 month period beginning with the
first regularly scheduled payroll date that occurs more than 30 days following
the Termination Date;


v.Provided that the Executive timely elects continued coverage under COBRA, the
Company will reimburse the Executive for the monthly COBRA cost of continued
health and dental coverage of the Executive and his qualified beneficiaries paid
by the Executive under the health and dental plans of the Company, less the
amount that the Executive would be required to contribute for health and dental
coverage if the Executive were an active employee of the Company, for 12 months
(or, if less, for the duration that such COBRA coverage is available to
Executive); and





--------------------------------------------------------------------------------



vi.Accelerated vesting, as of the Termination Date, of any time-vested Equity
Awards that would have otherwise vested within twelve (12) months following the
Termination Date.

f.Termination by Executive Without Good Reason. The Executive may terminate his
employment without Good Reason by providing the Company 30 days’ written notice
of such termination. In the event of a termination of employment by the
Executive under this Section 6(f), the Executive shall be entitled only to the
Accrued Obligations payable as and when those amounts would have been payable
had the Term of Employment not ended. In the event of termination of the
Executive’s employment under this Section 6(f), the Company may, in its sole and
absolute discretion, by written notice, accelerate such date of termination and
still have it treated as a termination without Good Reason.


g.Change in Control of the Company. If the Executive’s employment is terminated
by the Company (or any entity to which the obligations and benefits under this
Agreement have been assigned, pursuant to Section (11) without Cause or by the
Executive for Good Reason during the 24 month period immediately following the
Change in Control, then the Executive shall be entitled to the same payments,
rights and benefits described in Section 6(e), subject to the following
enhancements:


i.One-and-a-half times the Severance Amount plus one-and-a-half times the Target
Bonus plus the Pro-Rata Bonus as defined below, will be paid in a lump-sum on
the first regularly scheduled payroll date that occurs more than 30 days
following the Termination Date (rather than in installments over 12 months);


ii.All time vested Equity Awards will vest in full;


iii.For the purposes of Section 6(g), and only Section 6(g), “Pro-Rata Bonus” as
defined in Section (1)(s) means the Target Bonus, as defined in Section (4)(b),
for the fiscal year in which the Termination Date occurs, multiplied by the
following fraction: (i) the number of days that the Executive was employed by
the Company during the fiscal year, divided by (ii) 365; and


iv.Provided that the Executive timely elects continued coverage under COBRA, the
Company will reimburse the Executive for the monthly COBRA cost of continued
health and dental coverage of the Executive and his qualified beneficiaries paid
by the Executive under the health and dental plans of the Company, less the
amount that the Executive would be required to contribute for health and dental
coverage if the Executive were an active employee of the Company, for 18 months,
rather than 12 months as described in Section 6(e)(v), (or, if less, for the
duration that such COBRA coverage is available to Executive).


h.Release. All rights, payments and benefits due to the Executive under this
Article 6 (other than the Accrued Obligations) shall be conditioned on the
Executive’s execution of a general release of claims against the Company and its
affiliates substantially in the form attached hereto as Exhibit A (the
“Release”) and on that Release becoming effective and irrevocable within 30 days
following the Termination Date, or within 45 days if required by law.


i.Section 280G Certain Reductions of Payments by the Company.


i.Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would be nondeductible by the Company for Federal income tax
purposes because of Section 280G of the Code, then the aggregate present value
of amounts payable or distributable to or for the benefit of the Executive



--------------------------------------------------------------------------------



pursuant to this Agreement (such payments or distributions pursuant to this
Agreement are hereinafter referred to as “Agreement Payments”) shall be reduced
to the Reduced Amount. The “Reduced Amount” shall be an amount expressed in
present value that avoids any Payment being nondeductible by the Company because
of Section 280G of the Code. To the extent necessary to avoid imposition of the
Excise Tax, the amounts payable or benefits to be provided to the Executive
shall be reduced such that the reduction of compensation to be provided to the
Executive is minimized. In applying this principle, the reduction shall be made
in a manner consistent with the requirements of Section 409A of the Code, and
where two economically equivalent amounts are subject to reduction but payable
at different times, such amounts shall be reduced on a pro rata basis (but not
below zero). Anything to the contrary notwithstanding, if the Reduced Amount is
zero and it is determined further that any Payment which is not an Agreement
Payment would nevertheless be nondeductible by the Company for Federal income
tax purposes because of Section 280G of the Code, then the aggregate present
value of Payments which are not Agreement Payments shall also be reduced (but
not below zero) to an amount expressed in present value which maximizes the
aggregate present value of Payments without causing any Payment to be
nondeductible by the Company because of Section 280G of the Code. If a reduction
of any Payment is required pursuant to this Section 6(i), such reduction shall
occur to the amounts in the order that results in the greatest economic present
value of all payments and benefits actually made or provided to the Executive.
For purposes of this Section 6(i), present value shall be determined in
accordance with Section 280G(d)(4) of the Code.


ii.All determinations required to be made under this Section 6(i) shall be made
by a tax or compensation consulting firm of national reputation selected by the
Company (the “Consulting Firm”), which shall provide detailed supporting
calculations both to the Company and the Executive within 20 business days of
the date of termination or such earlier time as is requested by the Company and
an opinion to the Executive that he has substantial authority not to report any
excise tax on his Federal income tax return with respect to any Payments. Any
such determination by the Consulting Firm shall be binding upon the Company and
the Executive. Within five business days thereafter, the Company shall pay to or
distribute to or for the benefit of the Executive such amounts as are then due
to the Executive under this Agreement. All fees and expenses of the Consulting
Firm incurred in connection with the determinations contemplated by this Section
6(i) shall be borne by the Company.


iii.As a result of the uncertainty in the application of Section 280G of the
Code at the time of the initial determination by the Consulting Firm hereunder,
it is possible that Payments will have been made by the Company which should not
have been made (“Overpayment”) or that additional Payments which will not have
been made by the Company could have been made (“Underpayment”), in each case,
consistent with the calculations required to be made hereunder. In the event
that the Consulting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against the Executive which the Consulting Firm
believes has a high probability of success, determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Company to or for the
benefit of the Executive shall be promptly repaid to the Company by the
Executive. In the event that the Consulting Firm, based upon controlling
precedent or other substantial authority, determines that an Underpayment has
occurred, any such Underpayment shall be promptly paid by the Company to or for
the benefit of the Executive together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code.


j.Cooperation. Following the Term of Employment, the Executive shall give his
assistance and cooperation willingly, upon reasonable advance notice with due
consideration for his other business or personal commitments, in any matter
relating to his position with the Company, or his expertise or experience as the
Company may reasonably request, including his attendance and



--------------------------------------------------------------------------------



truthful testimony where deemed appropriate by the Company, with respect to any
investigation or the Company’s defense or prosecution of any existing or future
claims or litigations or other proceedings relating to matters in which he was
involved or potentially had knowledge by virtue of his employment with the
Company. In no event shall his cooperation materially interfere with his
services for a subsequent employer or other similar service recipient. To the
extent permitted by law, the Company agrees that (i) it shall promptly reimburse
the Executive for his reasonable and documented expenses in connection with his
rendering assistance and/or cooperation under this Section 6(j) upon his
presentation of documentation for such expenses and (ii) the Executive shall be
reasonably compensated for any continued material services as required under
this Section 6(j).


k.Return of Company Property. Following the Termination Date, the Executive or
his personal representative shall return all Company property in his possession,
including but not limited to all computer equipment (hardware and software),
telephones, facsimile machines, palm pilots and other communication devices,
credit cards, office keys, security access cards, badges, identification cards
and all copies (including drafts) of any documentation or information (however
stored) relating to the business of the Company, its customers and clients or
its prospective customers and clients (provided that the Executive may retain a
copy of the addresses contained in his rolodex, smart phone or similar device).


l.Compliance with Section 409A.


i.General. It is the intention of both the Company and the Executive that the
benefits and rights to which the Executive could be entitled pursuant to this
Agreement comply with Section 409A of the Code and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”), to the extent
that the requirements of Section 409A are applicable thereto, and the provisions
of this Agreement shall be construed in a manner consistent with that intention.


ii.Distributions on Account of Separation from Service. If and to the extent
required to comply with Section 409A, no payment or benefit required to be paid
under this Agreement on account of termination of the Executive’s employment
shall be made unless and until the Executive incurs a “separation from service”
within the meaning of Section 409A.


iii.Six Month Delay for Specified Employees. If the Executive is a “specified
employee” (within the meaning of Section 409A(a)(2)(B)(i) of the Code), then no
payment or benefit that is considered deferred compensation subject to Section
409A of the Code (and not exempt from Section 409A of the Code as a short term
deferral or otherwise) that is payable on account of the Executive’s “separation
from service”, as that term is defined for purposes of Section 409A, shall be
made before the date that is six months after the Executive’s “separation from
service” (or, if earlier, the date of the Executive’s death) if and to the
extent that such payment or benefit constitutes deferred compensation (or may be
nonqualified deferred compensation) under Section 409A and such deferral is
required to comply with the requirements of Section 409A. Any payment or benefit
delayed by reason of the prior sentence shall be paid out or provided in a
single lump sum at the end of such required delay period in order to catch up to
the original payment schedule.


iv.Treatment of Each Installment as a Separate Payment. For purposes of applying
the provisions of Section 409A to this Agreement, each separately identified
amount to which the Executive is entitled under this Agreement shall be treated
as a separate payment. In addition, any series of installment payments under
this Agreement shall be treated as a right to a series of separate payments.


v.Taxable Reimbursements and In-Kind Benefits.





--------------------------------------------------------------------------------



a.Any reimbursements by the Company to the Executive of any eligible expenses
under this Agreement that are not excludable from the Executive’s income for
Federal income tax purposes (the “Taxable Reimbursements”) shall be made by no
later than the last day of the taxable year of the Executive following the year
in which the expense was incurred.


b.The amount of any Taxable Reimbursements, and the value of any in-kind
benefits to be provided to the Executive, during any taxable year of the
Executive shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year of the Executive.


c.The right to Taxable Reimbursement, or in-kind benefits, shall not be subject
to liquidation or exchange for another benefit.


vi.No Guaranty of 409A Compliance. Notwithstanding the foregoing, the Company
does not make any representation to the Executive that the payments or benefits
provided under this Agreement are exempt from, or satisfy, the requirements of
Section 409A, and the Company shall have no liability or other obligation to
indemnify or hold harmless the Executive or any beneficiary of the Executive for
any tax, additional tax, interest or penalties that the Executive or any
beneficiary of the Executive may incur in the event that any provision of this
Agreement, or any amendment or modification thereof, or any other action taken
with respect thereto, is deemed to violate any of the requirements of Section
409A.


3.Restrictive Covenants.


a.Non-competition. At all times during the Restricted Period, the Executive
shall not, directly or indirectly (whether as a principal, agent, partner,
employee, officer, investor, owner, consultant, board member, security holder,
creditor or otherwise), engage in any Competitive Activity, or have any direct
or indirect interest in any sole proprietorship, corporation, company,
partnership, association, venture or business or any other person or entity that
directly or indirectly (whether as a principal, agent, partner, employee,
officer, investor, owner, consultant, board member, security holder, creditor,
or otherwise) engages in a Competitive Activity; provided that the foregoing
shall not apply to the Executive’s ownership of securities of the Company or the
acquisition by the Executive, solely as an investment, of securities of any
issuer that is registered under Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, and that are listed or admitted for trading on any United
States national securities exchange or that are quoted on the Nasdaq Stock
Market, or any similar system or automated dissemination of quotations of
securities prices in common use, so long as the Executive does not control,
acquire a controlling interest in or become a member of a group which exercises
direct or indirect control of, more than five percent of any class of capital
stock of such corporation.


b.Non-solicitation of Employees and Certain Other Third Parties. At all times
during the Restricted Period, the Executive shall not, directly or indirectly,
for himself or for any other person, firm, corporation, partnership, association
or other entity (i) employ or attempt to employ or enter into any contractual
arrangement with any employee, consultant or individual contractor performing
services for the Company, or any Related Entity, unless such employee,
consultant or independent contractor, has not been employed or engaged by the
Company for a period in excess of six months, and/or (ii) call on, solicit, or
engage in business with, any of the actual or targeted prospective customers or
clients of the Company or any Related Entity on behalf of any person or entity
in connection with any Competitive Activity, nor shall the Executive make known
the names and addresses of such actual or targeted prospective customers or
clients, or any information relating in any manner to the trade or business
relationships of the Company or any



--------------------------------------------------------------------------------



Related Entities with such customers or clients, other than in connection with
the performance of the Executive’s duties under this Agreement, and/or (iii)
persuade or encourage or attempt to persuade or encourage any persons or
entities with whom the Company or any Related Entity does business or has some
business relationship to cease doing business or to terminate its business
relationship with the Company or any Related Entity or to engage in any
Competitive Activity on its own or with any competitor of the Company or any
Related Entity.


c.Confidential Information. The Executive shall not at any time divulge,
communicate, use to the detriment of the Company or any Related Entity or for
the benefit of any other person or persons, or misuse in any way, any
Confidential Information pertaining to the business of the Company. Any
Confidential Information or data now or hereafter acquired by the Executive with
respect to the business of the Company or any Related Entity (which shall
include, but not be limited to, information concerning the Company’s or any
Related Entity’s financial condition, prospects, technology, customers,
suppliers, sources of leads and methods of doing business) shall be deemed a
valuable, special and unique asset of the Company and its Related Entities that
is received by the Executive in confidence and as a fiduciary, and the Executive
shall remain a fiduciary to the Company and its Related Entities with respect to
all of such information. Upon request by the Company, the Executive shall
deliver promptly to the Company upon termination of his services for the
Company, or at any time thereafter as the Company may request, all memoranda,
notes, records, reports, manuals, drawings, designs, computer files in any media
and other documents (and all copies thereof) containing such Confidential
Information. Notwithstanding the foregoing, nothing in this Agreement shall be
deemed to restrict or prohibit Executive from initiating communications directly
with, responding to any inquiries from, providing testimony before, providing
confidential information to, reporting possible violations of law or regulation
to, or from filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency or entity, including the U.S.
Equal Employment Opportunity Commission (“EEOC”), the Department of Labor
(“DOL”), the National Labor Relations Board (“NLRB“), the Department of Justice
(“DOJ”), the Securities and Exchange Commission (“SEC”), the Congress, and any
agency Inspector General (collectively, the “Regulators”), or from making other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation. Federal law provides criminal and civil immunity to
federal and state claims for trade secret misappropriation to individuals who
disclose a trade secret to their attorney, a court, or a government official in
certain, confidential circumstances that are set forth at 18 U.S.C. §§
1833(b)(1) and 1833(b)(2), related to the reporting or investigation of a
suspected violation of the law, or in connection with a lawsuit for retaliation
for reporting a suspected violation of the law.

d.Ownership of Developments. All processes, concepts, techniques, inventions and
works of authorship, including new contributions, improvements, formats,
packages, programs, systems, machines, compositions of matter manufactured,
developments, applications and discoveries, and all copyrights, patents, trade
secrets, or other intellectual property rights associated therewith conceived,
invented, made, developed or created by the Executive during the Term of
Employment either during the course of performing work for the Company or its
Related Entities, or their clients, or which are related in any manner to the
business (commercial or experimental) of the Company or its Related Entities or
their clients (collectively, the “Work Product”) shall belong exclusively to the
Company and its Related Entities and shall, to the extent possible, be
considered a work made by the Executive for hire for the Company and its Related
Entities within the meaning of Title 17 of the United States Code. To the extent
the Work Product may not be considered work made by the Executive for hire for
the Company and its Related Entities, the Executive agrees to assign, and
automatically assign at the time of creation of the Work Product, without any
requirement of further consideration, any right, title, or interest the
Executive may have in such Work Product. Upon the request of the Company, the
Executive shall take such further actions, including execution and delivery of
instruments of conveyance, as may be appropriate to give full and proper effect
to such assignment. The Executive shall further: (i) promptly disclose the Work
Product to the Company; (ii) assign to the Company or its assignee, without
additional compensation, all patent or other rights to such Work Product for the
United



--------------------------------------------------------------------------------



States and foreign countries; (iii) sign all papers necessary to carry out the
foregoing; and (iv) give testimony in support of his inventions, all at the sole
cost and expense of the Company.


e.Books and Records. All books, records, and accounts relating in any manner to
the customers or clients of the Company or its Related Entities, whether
prepared by the Executive or otherwise coming into the Executive’s possession,
shall be the exclusive property of the Company and its Related Entities and
shall be returned immediately to the Company on termination of the Executive’s
employment hereunder or on the Company’s request at any time.


f.Acknowledgment by Executive. The Executive acknowledges and confirms that the
restrictive covenants contained in this Section 7 (including without limitation
the length of the term of the provisions of this Section 7) are reasonably
necessary to protect the legitimate business interests of the Company and its
Related Entities, and are not overbroad, overlong, or unfair and are not the
result of overreaching, duress or coercion of any kind. The Executive further
acknowledges and confirms that the compensation payable to the Executive under
this Agreement is in consideration for the duties and obligations of the
Executive hereunder, including the restrictive covenants contained in this
Section 7, and that such compensation is sufficient, fair and reasonable. The
Executive further acknowledges and confirms that his full, uninhibited and
faithful observance of each of the covenants contained in this Section 7 will
not cause him any undue hardship, financial or otherwise, and that enforcement
of each of the covenants contained herein will not impair his ability to obtain
employment commensurate with his abilities and on terms fully acceptable to him
or otherwise to obtain income required for the comfortable support of him and
his family and the satisfaction of the needs of his creditors. The Executive
acknowledges and confirms that his special knowledge of the business of the
Company and its Related Entities is such as would cause the Company and its
Related Entities serious injury or loss if he were to use such ability and
knowledge to the benefit of a competitor or were to compete with the Company or
its Related Entities in violation of the terms of this Section 7. The Executive
further acknowledges that the restrictions contained in this Section 7 are
intended to be, and shall be, for the benefit of and shall be enforceable by,
the Company’s successors and assigns. The Executive expressly agrees that upon
any breach or violation of the provisions of this Section 7, the Company shall
be entitled to seek in addition to any other rights or remedies it may have, to
(i) temporary and/or permanent injunctive relief in any court of competent
jurisdiction as described in Section 7(i) hereof, and (ii) such damages as are
provided at law or in equity. The existence of any claim or cause of action
against the Company or its Related Entities, whether predicated upon this
Agreement or otherwise, shall not constitute a defense to the enforcement of the
restrictions contained in this Section 7.


g.Reformation by Court. In the event that a court of competent jurisdiction
shall determine that any provision of this Article 7 is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of this Article 7 within the jurisdiction of such court,
such provision shall be interpreted or reformed and enforced as if it provided
for the maximum restriction permitted under such governing law.


h.Extension of Time. If the Executive shall be in violation of any provision of
this Section 7, then each time limitation set forth in this Section 7 shall be
extended for a period of time equal to the period of time during which such
violation or violations occur.

i.Injunction. It is recognized and hereby acknowledged by the parties hereto
that a breach by the Executive of any of the covenants contained in Section 7 of
this Agreement may cause irreparable harm and damage to the Company, and its
Related Entities, the monetary amount of which may be virtually impossible to
ascertain. As a result, the Executive recognizes and hereby acknowledges that
the Company and its Related Entities shall be entitled to seek an injunction
from any court of competent jurisdiction enjoining and restraining any violation
of any or all of the covenants contained in Section 7 of this Agreement by the
Executive or any of his affiliates, associates, partners or agents, either
directly or indirectly, and that such right to injunction shall be cumulative
and in addition to whatever other remedies the Company may possess.





--------------------------------------------------------------------------------



4.Representations and Warranties of Executive. The Executive represents and
warrants to the Company that:


a.The Executive’s employment will not conflict with or result in his breach of
any agreement to which he is a party or otherwise may be bound;


b.The Executive has not violated, and in connection with his employment with the
Company will not violate, any non-solicitation, non-competition or other similar
covenant or agreement of a prior employer by which he is or may be bound; and


c.In connection with Executive’s employment with the Company, he will not use
any confidential or proprietary information that he may have obtained in
connection with employment with any prior employer; and


d.The Executive has not (i) been convicted of any felony; or (ii) committed any
criminal act with respect to Executive’s current or any prior employment; and


e.The Executive is not dependent on alcohol or the illegal use of drugs. The
Executive recognizes that Company shall have the right to conduct random drug
testing of its employees and that Executive may be called upon in such a manner.


5.Agreement to Abide by Company Policies: By executing this Agreement, the
Executive acknowledges and agrees to comply with any Company policies, standard
operating procedures (“SOPs”), and additional agreements between the Executive
and the Company which may be in effect from time to time, including, but not
limited to (i) the Company’s Code of Conduct; (ii) Company policies against
harassment and discrimination; and (iii) the Company’s Code of Ethics.


6.Taxes. All payments or transfers of property made by the Company to the
Executive or his estate or beneficiaries shall be subject to the withholding of
such amounts relating to taxes as the Company may reasonably determine it should
withhold pursuant to any applicable law or regulation.


7.Assignment. The Company shall have the right to assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any corporation
or other entity with or into which the Company may hereafter merge or
consolidate or to which the Company may transfer all or substantially all of its
assets, if in any such case said corporation or other entity shall by operation
of law or expressly in writing assume all obligations of the Company hereunder
as fully as if it had been originally made a party hereto, but may not otherwise
assign this Agreement or its rights and obligations hereunder. The Executive may
not assign or transfer this Agreement or any rights or obligations hereunder.


8.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of New Jersey, without regard to
principles of conflict of laws.


9.Jurisdiction and Venue. The parties acknowledge that a substantial portion of
the negotiations, anticipated performance and execution of this Agreement
occurred or shall occur in Somerset, New Jersey, and that, therefore, without
limiting the jurisdiction or venue of any other federal or state courts, each of
the parties irrevocably and unconditionally (i) agrees that any suit, action or
legal proceeding arising out of or relating to this Agreement which is expressly
permitted by the terms of this Agreement to be brought in a court of law, may be
brought in the courts of record of the Superior Court of the State of New
Jersey, Somerset County, or the court of the United States, District of New
Jersey; (ii) consents to the jurisdiction of each such court in any such suit,
action or proceeding; (iii) waives any objection which it or he may have to the
laying of venue of any such suit, action or proceeding in any of such courts;
and (iv) agrees that service of any court papers may be effected on such party
by mail, as provided in this Agreement and as permitted by New Jersey or Federal
law, or in such other manner as may be provided under applicable laws or court
rules in such courts.





--------------------------------------------------------------------------------



10.Entire Agreement. This Agreement, together with the exhibit attached hereto,
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof and, upon its effectiveness, shall supersede all prior
agreements, understandings and arrangements, both oral and written, between the
Executive and the Company (or any of its Related Entities) with respect to such
subject matter. This Agreement may not be modified in any way unless by a
written instrument signed by both the Company and the Executive.


11.Notices. All notices required or permitted to be given hereunder shall be in
writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein. Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon receipt by the addressee, as evidenced by the return receipt thereof.
Notice shall be sent (i) if to the Company, addressed to, 700 US Highway
202/206, Bridgewater, NJ 08807-1704, Attention: Chief Legal Officer, and (ii) if
to the Executive, to his address as reflected on the payroll records of the
Company, or to such other address as either party shall request by notice to the
other in accordance with this provision.


12.Benefits; Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where permitted and
applicable, assigns, including, without limitation, any successor to the
Company, whether by merger, consolidation, sale of stock, sale of assets or
otherwise.


13.Right to Consult with Counsel; No Drafting Party. The Executive acknowledges
having read and considered all of the provisions of this Agreement carefully,
and having had the opportunity to consult with counsel of his own choosing, and,
given this, the Executive agrees that the obligations created hereby are not
unreasonable. The Executive acknowledges that he has had an opportunity to
negotiate any and all of these provisions and no rule of construction shall be
used that would interpret any provision in favor of or against a party on the
basis of who drafted the Agreement.


14.Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall not affect the enforceability of the remaining portions of this Agreement
or any part thereof, all of which are inserted conditionally on their being
valid in law, and, in the event that any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall be declared invalid, this Agreement shall be construed as if such invalid
word or words, phrase or phrases, sentence or sentences, clause or clauses,
provisions or provisions, section or sections or article or articles had not
been inserted. If such invalidity is caused by length of time or size of area,
or both, the otherwise invalid provision will be considered to be reduced to a
period or area which would cure such invalidity.


15.Waivers. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.


16.Damages; Attorneys’ Fees. Nothing contained herein shall be construed to
prevent the Company or the Executive from seeking and recovering from the other
damages sustained by either or both of them as a result of its or his breach of
any term or provision of this Agreement. Each party shall bear its own costs and
attorneys’ fees.


17.Waiver of Jury Trial. The Executive hereby knowingly, voluntarily and
intentionally waives any right that the Executive may have to a trial by jury in
respect of any litigation arising out of, under or in connection with the
express terms of this Agreement and any agreement, document or instrument
contemplated to be executed in connection herewith.


18.No Set-off or Mitigation. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set­ off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In the event of any termination of the Executive’s
employment under this Agreement, he shall be



--------------------------------------------------------------------------------



under no obligation to seek other employment or otherwise in any way to mitigate
the amount of any payment provided for hereunder.


19.Section Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.


20.No Third Party Beneficiary. The Related Entities are intended third party
beneficiaries of this Agreement. Otherwise, nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
other than the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.


21.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument and agreement.


22.Indemnification.


a.Subject to limitations imposed by law, the Company shall indemnify and hold
harmless the Executive to the fullest extent permitted by law from and against
any and all claims, damages, expenses (including attorneys’ fees), judgments,
penalties, fines, settlements, and all other liabilities incurred or paid by him
in connection with the investigation, defense, prosecution, settlement or appeal
of any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative and to which the Executive was
or is a party or is threatened to be made a party by reason of the fact that the
Executive is or was an officer, employee or agent of the Company, or by reason
of anything done or not done by the Executive in any such capacity or
capacities, provided that the Executive acted in good faith, in a manner that
was not grossly negligent or constituted willful misconduct and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful. The Company also shall pay
any and all expenses (including attorney’s fees) incurred by the Executive as a
result of the Executive being called as a witness in his capacity as a current
or former officer or director of the Company.


b.The Company shall pay any expenses (including attorneys’ fees, judgments,
penalties, fines, settlements, and other liabilities incurred by the Executive
in investigating, defending, settling or appealing any action, suit or
proceeding described in this Section 26 in advance of the final disposition of
such action, suit or proceeding. The Company shall promptly pay the amount of
such expenses to the Executive, but in no event later than ten days following
the Executive’s delivery to the Company of a written request for an advance
pursuant to this Section 26, together with a reasonable accounting of such
expenses.


c.The Executive hereby undertakes and agrees to repay to the Company any
advances made pursuant to this Section 26 if and to the extent that it shall
ultimately be found that the Executive is not entitled to be indemnified by the
Company for such amounts.


d.The Company shall make the advances contemplated by this Section 26 regardless
of the Executive’s financial ability to make repayment, and regardless whether
indemnification of the Executive by the Company will ultimately be required. Any
advances and undertakings to repay pursuant to this Section 26 shall be
unsecured and interest-free.


e.The provisions of this Section 26 shall survive the Term of Employment.


[Signatures on Following Page]









--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.
COMPANY:


Insmed Incorporated, a Virginia corporation
By: /s/ William H. Lewis
Name: William H. Lewis
Title: President and CEO




EXECUTIVE:
/s/ Sara Bonstein
Name: Sara Bonstein







--------------------------------------------------------------------------------








Exhibit A


General Release of Claims


1.Sara Bonstein ("Executive"), for himself and his family, heirs, executors,
administrators, legal representatives and their respective successors and
assigns, in exchange for the consideration received pursuant to Sections 6(e)
[and 6(g)] of the Employment Agreement (the “Severance Benefits”) to which this
release is attached as Exhibit A (the "Employment Agreement"), does hereby
release and forever discharge Insmed Incorporated (the "Company"), its
subsidiaries, affiliated companies, successors and assigns, and its current or
former directors, officers, employees, shareholders or agents in such capacities
(collectively with the Company, the "Released Parties") from any and all
actions, causes of action, suits, controversies, claims and demands whatsoever,
for or by reason of any matter, cause or thing whatsoever, whether known or
unknown including, but not limited to, all claims under any applicable laws
arising under or in connection with Executive's employment or termination
thereof, whether for tort, breach of express or implied employment contract,
wrongful discharge, intentional infliction of emotional distress, or defamation
or injuries incurred on the job or incurred as a result of loss of employment.
Without limiting the generality of the release provided above, Executive
expressly waives any and all claims under Age Discrimination in Employment Act
("ADEA''), as amended, that he may have as of the date hereof. Executive further
understands that, by signing this General Release of Claims, he is in fact
waiving, releasing and forever giving up any claim under the ADEA, as amended,
as well as all other laws within the scope of this paragraph 1 that may have
existed on or prior to the date hereof. Notwithstanding anything in this
paragraph 1 to the contrary, this General Release of Claims shall not apply to
(i) any rights to receive any payments or benefits to which the Executive is
entitled under COBRA, (ii) any rights or claims that may arise as a result of
events occurring after the date this General Release of Claims is executed,
(iii) any indemnification and advancement rights Executive may have as a former
employee, officer or director of the Company or its subsidiaries or affiliated
companies (including any rights under Section 26 of the Employment Agreement or
under the Company’s charter or bylaws), (iv) any claims for benefits under any
directors' and officers' liability policy maintained by the Company or its
subsidiaries or affiliated companies in accordance with the terms of such
policy, (v) rights to vested benefits under the Company’s 401(k) plan, and (vi)
any rights as a holder of equity securities or debt securities/notes of the
Company.


2.Nothing in this Agreement restricts or prohibits Executive from initiating
communications directly with, responding to any inquiries from, providing
testimony before, providing confidential information to, reporting possible
violations of law or regulation to, or from filing a claim or assisting with an
investigation directly with a self-regulatory authority or a government agency
or entity, including the U.S. Equal Employment Opportunity Commission (“EEOC”),
the Department of Labor (“DOL”), the National Labor Relations Board (“NLRB”“),
the Department of Justice (“DOJ”), the Securities and Exchange Commission
(“SEC”), the Congress, and any agency Inspector General (collectively, the
“Regulators”), or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation. However, to the
maximum extent permitted by law, Executive is waiving his right to receive any
individual monetary relief from the Company or any others covered by the Release
of Claims resulting from such claims or conduct, regardless of whether Executive
or another party has filed them, and in the event Executive obtains such
monetary relief the Company will be entitled to an offset for the payments made
pursuant to this Agreement. This Agreement does not limit Executive’s right to
receive an award from any Regulator that provides awards for information
relating to a potential violation of law. Executive does not need the prior
authorization of the Company to engage in conduct protected by this paragraph,
nor is Executive required to notify the Company that he or she has engaged in
such conduct. Federal law provides criminal and civil immunity to federal and
state claims for trade secret misappropriation to individuals who disclose a
trade secret to their attorney, a court, or a government official in certain,
confidential circumstances that are set forth at 18 U.S.C. §§ 1833(b)(1) and
1833(b)(2), related to the reporting or investigation of a suspected violation
of the law, or in connection with a lawsuit for retaliation for reporting a
suspected violation of the law.





--------------------------------------------------------------------------------



3.Executive acknowledges that, in the absence of his execution of this General
Release of Claims, the Severance Benefits would not otherwise be due to him.


4.Executive acknowledges and agrees that he received adequate consideration in
exchange for agreeing to the covenants contained in Section 7 of the Employment
Agreement, that such covenants remain reasonable and necessary to protect the
legitimate business interests of the Company and its affiliates and that he will
continue to comply with those covenants.


5.Executive hereby acknowledges that the Company has informed him that he has up
to 21 days to sign this General Release of Claims and he may knowingly and
voluntarily waive that 21 day period by signing this General Release of Claims
earlier. Executive also understands that he shall have seven days following the
date on which he signs this General Release of Claims within which to revoke it
by providing a written notice of his revocation to the Company in the manner
described in Section 15 of the Employment Agreement.


6.Executive acknowledges and agrees that this General Release of Claims will be
governed by and construed and enforced in accordance with the internal laws of
the State of New Jersey applicable to contracts made and to be performed
entirely within such State.


7.Executive acknowledges that he has read this General Release of Claims, that
he has been advised that he should consult with an attorney before he executes
this General Release of Claims, and that he understands all of its terms and
executes it voluntarily and with full knowledge of its significance and the
consequences thereof.


8.This General Release of Claims shall become irrevocable on the eighth day
following Executive's execution of this General Release of Claims, unless
previously revoked in accordance with paragraph 5, above.


Intending to be legally bound hereby, Executive has executed this General
Release of Claims on ___________, 20__.




_______________________________












